Citation Nr: 0624994	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  00-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a service-connected burial allowance.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.  He died in July 1999, and the appellant is the 
veteran's surviving spouse.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which authorized payment 
of $450 for a non-service-connected burial allowance to the 
appellant.  The appellant disagreed with that determination, 
arguing entitlement to a service-connected burial benefit.  

In connection with the appeal, the appellant initially 
testified at a personal hearing before a, now retired, member 
of the Board in July 2001.  A transcript of her testimony is 
associated with the claims file.  The Board remanded the 
claim to the RO in November 2001.  When the case was returned 
to the Board for further appellate review, the Board member 
who conducted the July 2001 personal hearing had retired.  As 
such, the veteran was afforded another opportunity to testify 
at a personal hearing before a Veterans Law Judge.  In March 
2004, the appellant subsequently testified at another 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of the hearing is associated 
with the claims file.  

The matter was remanded in December 2004 and the RO was 
requested to send the appellant a statement of the case as to 
the issue of entitlement to a service-connected burial 
benefit; however, the case was subsequently returned to the 
Board before any statement of the case was issued in this 
regard.  The matter was remanded again in February 2006.  A 
statement of the case was issued and the appellant perfected 
her appeal in a timely manner.  The case has been returned to 
the Board for appellate action.  Notably, in a February 2006 
Board decision, the appellant's other pending claims of 
entitlement to accrued benefits under 38 U.S.C.A. § 1151, 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151, service connection for the cause of 
the veteran's death, and entitlement to DIC under 38 U.S.C.A. 
§ 1318, were denied 


FINDINGS OF FACT

1.  The veteran died in July 1999.  The death certificate 
lists the immediate cause of death as prostate cancer, with 
other significant condition contributing death, but not 
result in the underlying cause listed as drug dependence from 
VA documented service injury materially contributed to 
demise.  

2.  At the time of the veteran's death, service connection 
was in effect for right ulnar nerve peripheral neuropathy 
rated 60 percent disabling, residual right elbow gunshot 
wound rated 40 percent disabling, cervical spine degenerative 
changes and disc disease rated 40 percent disabling, 
bilateral kidney stones rated 10 percent, and right wrist 
limitation of motion rated 10 percent disabling.  The 
combined rating was 90 percent, and a total rating based on 
individual unemployability was in effect from July 1993.

3.  In March 2000, the RO authorized payment of a non-
service-connected burial allowance in the amount of $450.

4.  In a February 2006 decision, the Board determined that 
the cause of the veteran's death was not related to service 
or to a service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to a service-connected burial 
allowance have not been met.  38 U.S.C.A §§ 2302, 2303, 2307, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.1600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to a service-
connected burial benefit because she alleges that the 
veteran's death was related to his service-connected 
disabilities.  

During the veteran's lifetime, service connection was in 
effect for the following: right ulnar nerve peripheral 
neuropathy, rated 60 percent disabling since May 11, 1981; 
residual right elbow gunshot wound, rated 40 percent 
disabling from December 1, 1969; cervical spine degenerative 
changes and disc disease, rated 40 percent disabling from 
July 9, 1993; bilateral kidney stones under 38 U.S.C. § 1151, 
rated 10 percent disabling from February 28, 1997; and right 
wrist limitation of motion, rated 10 percent disabling as of 
August 14, 1949.  At the time of his death in July 1999, his 
combined rating was 90 percent, and a total rating based on 
individual unemployability was in effect.  The total rating 
became effective as of July 9, 1993. 

The veteran died in July 1999.  The death certificate lists 
the immediate cause of death as prostate cancer.  "Drug 
dependence from VA documented service injury materially 
contributed to demise," was written under Part II as an 
other significant condition contributing to death, but not 
resulting in the underlying cause given in Part 1; however, 
no explanation or rationale was provided to support that 
statement.  There was no autopsy performed.  The veteran was 
75 years old at the time of his death.  

In March 2000, the RO authorized payment of a non-service-
connected burial benefit of $300 for burial allowance and 
$150 for plot or interment allowance, the maximum rate 
allowed by law.  

In a February 2006 decision, the Board determined that the 
veteran's death was not related to service or to a service-
connected disability.  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2005).  

As noted, the appellant has already been awarded $450 for 
burial and plot costs.  
This constituted the amount allowed for a veteran whose death 
was not related to military service.

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2005).  If the 
veteran's death was not service connected, burial benefits 
are payable if at the time of death:  (1) The veteran was in 
receipt of pension or compensation (or, but for the receipt 
of military retirement pay, would have been in receipt of 
compensation); or (2) the veteran had an original or reopened 
claim for either compensation or pension pending, and, in the 
case of an original claim, there is sufficient evidence of 
record on the date of the veteran's death to have supported 
an award of compensation or pension effective prior to the 
date of the veteran's death.  38 U.S.C.A. § 2302(a)(1) (West 
2002); 38 C.F.R. § 3.1600(b)(1)(2)(i) (2005).

In the instant case, the facts are not in dispute.  The Board 
sympathizes with the appellant with regard to the veteran's 
death.  However, the controlling law and regulation are 
clearly set forth.  As discussed hereinabove, the Board has 
determined that the veteran did not die of a service-
connected disability.  His death was due to a non-service-
connected disability.  Thus, burial benefits are not 
warranted under the provisions of 38 C.F.R. § 3.1600(a) 
(2005).

In the present case, the law, not the evidence, is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, as a matter of law, entitlement to service 
connection for burial benefits is not warranted.

With regard to VA's duties to notify and assist the appellant 
in this case, because the law and not the evidence is 
dispositive in the instant case, additional factual 
development would have no bearing on the ultimate outcome.  
The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  Accordingly, the Veterans Claims Assistance Act of 
2000 (VCAA) can have no effect on this appeal.  See Dela 
Cruz, supra; see also Mason v. Principi, 16 Vet. App. 129, 
132 (2002) [VCAA not applicable "because the law as mandated 
by statute and not the evidence is dispositive of the 
claim"].




ORDER

Entitlement to a service-connected burial allowance is 
denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


